Roache, J.
Indictment for assault and battery. The indictment was found at the March term, 1849, and was continued to the September term. At the latter term, the defendant moved to quash, on the ground that the Court had no jurisdiction. Trial. Verdict and judgment against the defendant.
The motion to quash should have been sustained. The act of January 16, 1849, giving exclusive original jurisdiction of assault and battery to justices of the peace in Delaware county, took effect from its passage. At the time the motion to quash was made, and at the trial, the Circuit Court had not jurisdiction of the offence. Sprigs v. The State, 2 Ind. R. 75.— The State v. Lackey, id. 285.

Per Curiam.

The judgment is reversed. Cause remanded, &c.